DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

August 8, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

New State Flexibilities and Requirements regarding Alternative Benefit
Plans (ABP) and Essential Health Benefits (EHB)

Purpose
This Informational Bulletin provides updates to states about recent regulatory changes in
Essential Health Benefit (EHB) standards affecting Medicaid Alternative Benefit Plans (ABPs).
This Bulletin includes information about conforming changes related to updating the benchmark
plan used to define EHBs. This Bulletin also addresses the state-required actions as a result of
these changes, including state plan amendment (SPA) submissions and ABP public notice
requirements.
Background
Under 42 CFR 440.347, ABPs authorized under section 1937 of the Social Security Act (the
Act) are required to meet EHB standards. Currently, ABPs must include the EHB in one of the
10 base-benchmark plans provided at 45 CFR 156.100, subject to supplementation under 45
CFR 156.110(b) and substitution as permitted under 45 CFR 156.115(b). The base-benchmark
plans provided at 45 CFR 156.100(a) are:
•
•
•
•

The largest health plan by enrollment in any of the three largest small group insurance
products by enrollment in the state’s small group market,
Any of the largest three employee health benefit plan options by enrollment offered and
generally available to state employees in the state,
Any of the largest three national Federal Employees Health Benefits Program (FEHBP)
plan options by aggregate enrollment that is offered to all health-benefits-eligible
Federal employees, or
The coverage plan with the largest insured commercial non-Medicaid enrollment offered
by a health maintenance organization operating in the state.

The Health and Human Services (HHS) Notice of Benefit and Payment Parameters for 2019
Final Regulation (referred to in this Bulletin as the CMS 2019 Payment Notice) 1 published on
April 17, 2018 finalized changes that will provide new flexibility to states regarding EHB that
1

83 FR 16930.

Page 2 - CMCS Informational Bulletin - ABP

impact Medicaid ABPs.
New State Flexibilities and EHB Requirements
EHB-Benchmark Plan Flexibilities
The CMS 2019 Payment Notice created new choices with respect to states’ selection of EHBbenchmark plans applicable to their individual and small group markets for plan years beginning
on or after January 1, 2020. These options will also be available to states when choosing the
benchmark plan used to define EHB in an ABP. Please note that a state may continue to use its
current benchmark plan selection, including when it amends an existing ABP. However, if a
state decides to change its benchmark plan used to define EHB in its ABP, or a state decides to
implement a new ABP in which an initial benchmark plan selection must be made, and is not
the same as the state’s benchmark plan chosen for the commercial market, the state would be
required to choose one of the following options to define EHB for its ABP:
1. Option 1 - Select an EHB-benchmark plan from another state – Under this option a
state may select one of the EHB-benchmark plans used for the 2017 plan year by any
other state.
2. Option 2 - Replace category or categories with categories from another state’s
EHB-benchmark plan – Under this option a state may replace any of the 10 required
EHB categories of benefits in its EHB-benchmark plan with the same category or
categories of benefits from another state’s EHB-benchmark plan used for the 2017 plan
year.
3. Option 3 – Propose a set of benefits – Under this option a state may select a set of
benefits consistent with the 10 EHB categories that would become its EHB-benchmark
plan.
Under any of the above options, the EHB-benchmark plan is required to meet coverage and
scope of benefits standards specified at 45 CFR 156.111(b), including that it is no more generous
than the most generous among a set of comparison plans, including the EHB-benchmark plan
used by the state in 2017 and any of the base-benchmark plan options for the 2017 plan year as
described in 45 CFR 156.100(a)(1), supplemented as necessary. Lastly, the scope of benefits
must be equal to, or greater than, to the extent any supplementation is required to provide
coverage within each EHB category, the scope of benefits provided under a typical employer
plan as defined at 45 CFR 156.111(b)(2). For this purposes, a state may choose to compare its
EHB-benchmark plan to one of the 10 base-benchmark plan options established at 45 CFR
156.100 that the state could have selected for the 2017 plan year, or compare to the largest health
insurance plan by enrollment in one of the five largest large group health insurance products by
enrollment in the state in accordance with 42 CFR 156.111(b)(2)(B).
When comparing benefits under the ABP for purposes of the maximum generosity and typical
employer plan standards, the state need only compare the benefits used to define EHB. Services

Page 3 - CMCS Informational Bulletin - ABP

provided under 1937 that are not considered part of the EHB-benchmark plan for the ABP
should not be included in the comparisons.
Additionally, states must document meeting these requirements through an actuarial certification
and associated actuarial report from an actuary who is a member of the American Academy of
Actuaries, in accordance with generally accepted actuarial principles and methodologies. For
additional guidance please see Attachment A (Questions and Answers) and Attachment B
(Example of an Acceptable Methodology for Comparing Benefits of a State’s EHB-benchmark
Plan Selection in Accordance with 45 CFR 156.111(b)(2)(i) and (ii)).
ABP Process Reminders
Amendments to ABPs
States choosing to update the benchmark plan selection used to define EHB using one of the
new options under 45 CFR 156.111 will be required to submit a SPA. CMS reminds states that
have chosen to align their ABPs with their Medicaid state plan that ABPs must be kept in
alignment with or exceed the scope of the state’s approved underlying state plan on an ongoing
basis. In order to maintain alignment, states are required to submit an ABP SPA when they
amend benefits in the state plan. For example, revisions that add, delete or change coverage
based on limitations of amount, duration or scope or authorization requirements in the state’s
state plan will need to also be included in an amendment to the state’s ABP(s). States are
required to submit amendments to an ABP in the same quarter as corresponding changes in the
state’s traditional state plan in order to keep effective dates aligned between the state’s state
plan and the ABP. Please see the “Process for Amending Alternative Plans” CMCS Information
Bulletin dated September 16, 2014 for more information.
Public Notice Requirements
CMS reminds states and stakeholders that prior to submitting a SPA to either establish an ABP
or substantially modify an existing ABP, the state must have provided the public with advance
notice of the amendment and reasonable opportunity to comment on such amendment, as
specified at 42 CFR 440.386. Tribal consultation is also required, if applicable in the state. The
notice published for public comment must include a description of the method for assuring
compliance with 42 CFR 440.345 related to full access to Early and Periodic Screening,
Diagnostic and Treatment services (EPSDT). If a state is not certain whether a change to its ABP
is substantially modifying the existing ABP, please consult with CMS well in advance of
submitting the ABP SPA, to confirm whether the change requires public notice and, if required,
to allow sufficient time for public notice, including a reasonable opportunity to comment.
For additional information about this Informational Bulletin, please contact Kirsten Jensen,
Director of the Division of Benefits and Coverage, at Kirsten.Jensen@cms.hhs.gov.

Page 4 - CMCS Informational Bulletin - ABP

Attachment A
Questions and Answers
1) Does a state with an existing Medicaid alternative benefit plan (ABP) have to change
its base benchmark plan for purposes of defining EHB for the ABP when the new
CCIIO flexibilities take effect?
No. There is no requirement for the state to make a change. Unless there are future
regulatory changes, the state may continue to use its existing base benchmark plan.
2) My state would like to offer a new Medicaid ABP. For the commercial market, the
state uses a small group market plan for its Essential Health Benefits (EHB)
benchmark plan. May we use the same EHB benchmark plan as the basis to define
EHBs for our ABP?
Yes. The state would identify the benchmark plan in its SPA submission. An actuarial
certification is not necessary in this circumstance.
3) My state would like to offer an ABP. For the commercial market, our state uses a
small group market plan for its EHB benchmark plan. However, for the ABP, we
want to use the largest insured commercial non-Medicaid HMO another state used
for the 2017 plan year. May we identify that plan as our benchmark plan used to
define our ABP EHBs?
Yes. If the largest insured commercial non-Medicaid HMO was the other state’s EHB
benchmark plan for plan year 2017, then this decision would fall under Option 1
described in the Informational Bulletin. If it was not available, then this decision would
fall under Option 3. Under either option, the state would identify the plan and the state
the plan is from in its SPA submission.
4) Our state would like to define EHB for our ABP using our state EHB benchmark
plan, except for mental health services defined in the plan. We would like to use the
mental health services defined in the EHB benchmark another state used in 2017.
May we do that?
Yes. This decision would fall under Option 2 described in the Informational Bulletin. The
state would identify the benchmark plan and the benchmark plan from which it selected
the substituted category in its SPA submission.
5) Prior to January 1, 2020, a state that wanted to create an ABP that aligned with the
state’s Medicaid state plan had to complete a two-step process to define the
traditional services under EHB rules. Does the new flexibility require the same
process?
Under the new flexibility, a state can use Option 1, 2 or 3 described in the Informational
Bulletin. Using Option 1 and 2 would require the state to complete the same two-step
process used prior to January 1, 2020. For example, under Option 3, a state may propose
a set of benefits from its traditional Medicaid state plan to define EHB. However, the
state must ensure that the set of benefits provide a scope of benefits equal to, or greater
than, to the extent any supplementation is required to provide coverage within each EHB

Page 5 - CMCS Informational Bulletin - ABP

category, the scope of benefits provided under a typical employer plan, and are no more
generous than the most generous of the comparison plans in the state. The state would do
this by having an actuary perform this comparison and certify that the EHB services meet
this criteria. The requirements for this certification are found at 45 CFR 156.111(e)(2).
An example of an acceptable methodology for comparing benefits of a state’s EHBbenchmark Plan Selection is found in Appendix B “Example of an Acceptable
Methodology for Comparing Benefits of a State’s EHB-benchmark Plan Selection in
Accordance with 45 CFR 156.111(b)(2)(i) and (ii)” 2.

2

Example of an Acceptable Methodology for Comparing Benefits of a State’s EHB-benchmark Plan Selection in
Accordance with 45 CFR 156.111(b)(2)(i) and (ii), April 9, 2018.
https://www.cms.gov/CCIIO/Resources/Regulations-and-Guidance/Downloads/Final-Example-AcceptableMethodology-for-Comparing-Benefits.pdf

Attachment B
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Consumer Information and Insurance Oversight
200 Independence Avenue SW
Washington, DC 20201

Date: April 9, 2018
Title: Example of an Acceptable Methodology for Comparing Benefits of a State’s EHBbenchmark Plan Selection in Accordance with 45 CFR 156.111(b)(2)(i) and (ii)

Background
New flexibility will be available allowing Under 45 CFR 156.111 in the HHS Notice of Benefit
and Payment Parameters for 2019 Final Rule (2019 Payment Notice) displayed on April 9,
2018,1 we finalized that States may select a new essential health benefits (EHB) benchmark plan
for plan years beginning on or after January 1, 2020. If a State opts to select a new EHBbenchmark plan utilizing any of the selection options at §156.111(a), the State is required under
§156.111(e)(2)(i) and (ii) to submit an actuarial certification and associated actuarial report from
an actuary, who is a member of the American Academy of Actuaries, in accordance with
generally accepted actuarial principles and methodologies.
This actuarial certification and associated actuarial report must affirm that the State’s EHBbenchmark plan provides a scope of benefits that is equal to, or greater than, to the extent any
supplementation is required to provide coverage within each EHB category at §156.110(a), the
scope of benefits provided under a typical employer plan (“Typical Employer Plan”), as defined
at §156.111(b)(2)(i), and that it does not exceed the generosity of the most generous among the
plans (“Comparison Plan”) listed at §156.111(b)(2)(ii)(A) and (B). This set of comparison plans
for purposes of the generosity standard includes the State’s EHB-benchmark plan used for the
2017 plan year, and any of the State’s base-benchmark plan options used for the 2017 plan year
described in §156.100(a)(1), supplemented as necessary under §156.110.2
This methodology below outlines an example of one approach for actuaries to follow when
comparing benefits in order to complete the required actuarial certification and associated
actuarial report under §156.111(e)(2)(i) for typicality. This approach could also be taken for
comparing benefits for generosity in order to complete the required actuarial certification and
associated actuarial report under §156.111(e)(2)(ii).

1

A copy of the final rule is available on the Center for Consumer Information and Insurance Oversight website at:
https://www.cms.gov/CCIIO/Resources/Regulations-and-Guidance/index.html.
2
The States’ EHB-benchmark plans used for the 2017 plan year are based on plans from the 2014 plan year, but we
occasionally refer to them as 2017 plans because these plans are applicable as the States’ EHB-benchmark plans for
plan years beginning in 2017. The Essential Health Benefits: List of the Largest Three Small Group Products by
State for 2017 is available at https://www.cms.gov/CCIIO/Resources/Regulations-andGuidance/Downloads/Top3ListFinal-5-19-2015.pdf. States’ EHB-benchmark plans used for the 2017 plan year are
available at https://www.cms.gov/CCIIO/Resources/Data-Resources/Downloads/Final-List-of-BMPs_4816.pdf.

Example of an Acceptable Methodology for Comparing Benefits

Methodology for Comparing Benefits
The actuarial certification and associated actuarial report required by §156.111(e)(2) are required
to comply with generally accepted actuarial principles and methodologies. This includes
complying with all applicable Actuarial Standards of Practice (ASOPs). For example, ASOP 41
on Actuarial Communications3 includes disclosure requirements, including those that apply to
the disclosure of information on the methods and assumptions being used for the actuarial
certification and report. ASOP 8 on Regulatory Filings for Health Benefits, Accident and Health
Insurance, and Entities Providing Health Benefits4 and ASOP 50 on Determining Minimum
Value and Actuarial Value under the Affordable Care Act 5 also provides additional guidance.
The actuarial certification for this requirement is in a template incorporated in the Paperwork
Reduction Act (PRA) notice on the EHB-benchmark plans (OMB Control Number: 0938-1174).6
This PRA notice includes an attestation that the standard actuarial practices have been followed
or that exceptions have been noted. The signing actuary must be a Member of the American
Academy of Actuaries.
One example of an acceptable methodology for comparing the benefits of a “Typical Employer
Plan” or the “Comparison Plan” to the State’s proposed EHB-benchmark plan is to compare
expected values as follows. Note that there are other requirements that a State’s EHBbenchmark plan must comply with at §156.111(b). If the actuary is using different plans as the
“Typical Employer Plan” and “Comparison Plan,” the actuary will need to repeat the below
steps.
1. Select a “Typical Employer Plan” Pursuant to §156.111(b)(2)(i) or a “Comparison
Plan” Pursuant to §156.111(b)(2)(ii). The 2019 Payment Notice defines a “Typical
Employer Plan” as either:
1. One of the selecting State’s ten base-benchmark plan options established at §156.100 and
available for the selecting State’s selection for the 2017 plan year; or
2. The largest health insurance plan by enrollment within one of the five largest large group
health insurance products by enrollment in the State, as product and plan are defined at
§144.103, provided that:
A. The product has at least ten percent of the total enrollment of the five largest large
group health insurance products in the State;
B. The plan provides minimum value, as defined under §156.145;
C. The benefits are not excepted benefits, as established under §146.145(b), and
§148.220; and
D. The benefits in the plan are from a plan year beginning after December 31, 2013.

3

http://www.actuarialstandardsboard.org/wp-content/uploads/2014/02/asop041_120.pdf.
http://www.actuarialstandardsboard.org/wp-content/uploads/2014/08/asop008_176.pdf.
5
http://www.actuarialstandardsboard.org/wp-content/uploads/2015/10/asop050_182.pdf.
6
The PRA documents include the required template for this actuarial certification. Documents associated with the
PRA are posted on the Centers for Medicare & Medicaid Services’ PRA website at:
https://www.cms.gov/Regulations-and-Guidance/Legislation/PaperworkReductionActof1995/PRA-Listing.html.
Comments on these documents should be submitted to www.regulations.gov.
4

2

Example of an Acceptable Methodology for Comparing Benefits

To select a “Typical Employer Plan,” the State may need to determine which of the plans in
the State meet the above definition and depending on the selection under this definition, the
actuary may need to affirm that the plan provides minimum value in accordance with
§156.145.
A “Comparison Plan” is defined as the State’s EHB-benchmark plan used for the 2017 plan
year, or any of the State’s base-benchmark plan options for the 2017 plan year described in
§156.100(a)(1), supplemented as necessary under §156.110. Specifically, if a State selects as
a “Comparison Plan” under the above definition a base-benchmark plan that does not provide
any coverage in one or more of the categories of EHB, as defined at §156.110(a),7 the
actuary would need to supplement the selected plan with the category or categories of such
benefits from another plan that meets the definition of “Comparison Plan,” using the
supplementation process described at §156.110(b).
To reduce burden, the actuary may want to consider using the same plan, for both the
typicality and the generosity tests, provided that the plan meets the standards at both
§156.111(b)(2)(i) and (ii). For example, the actuary may only need to do one plan
comparison for the purposes of both of these certification requirements. Specifically, the
actuary could use the same plan, such as the State’s EHB-benchmark plan used for the 2017
plan year. That plan would, by definition, be a “Comparison Plan.” Because the State’s EHBbenchmark plan used for the 2017 plan year would simply be one of the State’s basebenchmark plans, supplemented as necessary under §156.110, that plan also could be used
for purposes of determining typicality, as a proposed State EHB-benchmark plan that was
equal in scope of benefits to the State’s EHB-benchmark plan used for the 2017 plan year
within each EHB category at §156.110(a) would be equal to or greater in scope of benefits
within each EHB category at §156.110(a) than the base-benchmark plan underlying the
EHB-benchmark plan used for the 2017 plan year, to the extent of the required
supplementation.
2. Calculate the expected value of covering all of the benefits at 100 percent actuarial
value in each EHB category in the proposed EHB-benchmark plan and in the “Typical
Employer Plan” or “Comparison Plan,” including any necessary supplementation. The
State must use reasonable actuarial assumptions and methods in accordance with generally
accepted actuarial principles and methodologies. For example, the actuary may use data
acquired from issuers in the State for a recent plan year, and weight the services and benefits
provided in each EHB category. Other potential data sources include any all-payer claims
databases maintained by the State or other databases that reflect the State’s population.

7
The EHB categories at §156.110(a) are: ambulatory patient services; emergency services; hospitalization;
maternity and newborn care; mental health and substance use disorder services, including behavioral health
treatment; prescription drugs; rehabilitative and habilitative services and devices; laboratory services; preventive and
wellness services and chronic disease management; and pediatric services, including oral and vision care.

3

Example of an Acceptable Methodology for Comparing Benefits

3. Compare the expected value of covering all of the benefits (at 100 percent actuarial
value) in each EHB category of the “Typical Employer Plan” or the “Comparison Plan”
to that of the corresponding EHB category of the proposed State’s EHB-benchmark
plan. Under this example methodology, we would consider the State’s proposed EHBbenchmark to satisfy the “Typical Employer Plan” requirement, if the State’s actuary
certifies that the expected value of each applicable EHB category of benefits in the State’s
proposed EHB-benchmark plan has an expected value equal to, or greater than, 100 percent
of the expected value for those same categories of benefits of the “Typical Employer Plan.”
In the case of the generosity standard, we would not consider the State’s proposed EHBbenchmark to satisfy the requirement if the expected value for each applicable EHB category
of benefits in the proposed State’s EHB-benchmark plan exceeds 100 percent of expected
value for those same EHB categories of benefits in the most generous “Comparison Plan.”

4

